                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MARY BETH HARCROW,                                )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )       NO. 3:18-cv-00828
                                                  )
CLYDE HARCROW, et al.,                            )       JUDGE CAMPBELL
                                                  )       MAGISTRATE JUDGE NEWBERN
     Defendants.                                  )

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

10), recommending the Court: deny without prejudice to refiling Plaintiff’s motion for an

emergency hearing and ex parte temporary restraining order (Doc. No. 7); and, to the extent

Plaintiff moved for a preliminary injunction, defer ruling on such a motion until after adverse

parties have been served and received notice of it, consistent with Rule 65(a)(1). Plaintiff filed a

Verified Supplemental Brief Showing Irreparable Harm and Service in Support of Motion for

Emergency Relief. (Doc. No. 11).

                               I.     STANDARD OF REVIEW

         Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting




                                                 1
          
the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

                                       II.     ANALYSIS

       If the Court construes Plaintiff’s Supplemental Brief (Doc. No. 11) as objections to the

Report and Recommendation, the objections are timely. But even so, Plaintiff’s Supplemental

Brief does not lodge specific objections to the Report and Recommendation or otherwise provide

a basis to reject or modify the Report and Recommendation.

       Having reviewed the Report and Recommendation and fully considered Plaintiff’s

Supplemental Brief (Doc. No. 11), the Court concludes that the Report and Recommendation

should be adopted and approved. Accordingly, Plaintiff’s motion for an emergency hearing and ex

parte temporary restraining order (Doc. No. 7) is DENIED WITHOUT PREJUDICE to refiling

if appropriate in compliance with Federal Rule of Civil Procedure 65(b)(1) and Local Rule

65.01(c). To the extent Plaintiff has moved for a preliminary injunction, the Court defers ruling on

such a motion until after the adverse parties have been served and received notice of it, consistent

with Rule 65(a)(1).

       It is so ORDERED.

                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
        
